On Motion for Rehearing.
The motion for rehearing strongly urges that the appeal in this case should be dismissed because it was an appeal from the direction of a verdict rather than from the judgment of the court on that verdict. The transcript discloses that the trial court directed the verdict following a motion therefor and instructed the jury to find for the defendant, which the jury executed as their verdict, and thereafter the written judgment of the court was entered up, premised on that verdict. The notice of appeal is from “the order of the Superior Court of Clarke County, Georgia, dated January 13, 1970, sustaining a motion in behalf of the defendant, Eddie Smith, for a directed verdict in his behalf.” The only order shown in the record or the transcript, signed by the judge of the court, dated January 13, 1970, is the judgment of the court based on the verdict of the jury which had been directed. The case cited by movant (Hurst v. Starr, 226 Ga. 42 (172 SE2d 604) is clearly an appeal from “the order of the court sustaining the appellees’ motion for a directed verdict against the appellant and the verdict thereafter, on the same date, rendered at the direction of the court”; thus the sequence in which the above language appears clearly shows it to have been an appeal from a verdict, contrary to the situation existing in the case sub judice. (Emphasis supplied.)

Motion for rehearing denied.